Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16739231, Attaching Structure For Bracket, filed 1/10/2020.  Claims 1-3 are pending.  
The Examiner notes that the independent claim is drawn to only the attachment structure between the bracket and the vehicle, and not to the bracket itself, vehicle, or kick sensor, and therefore the examination of this application is only drawn to the attachment structure. Any amendment to the claims in response to this office action must be drawn only to the attachment structure. Any claims drawn to subject matter other than the attachment structure will be withdrawn due to election by original presentation.




Specification
The disclosure is objected to because:
-In para [0024], the last sentence defines “24” as the “first bumper-side attachment portion”, but it should be defined as the ---second bumper-side attachment portion---.
-In para [0028], the phrase “over the entire the guide portions” in the last sentence is unclear.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3:
-The claims are drawn to the “attaching structure” of the bracket to the vehicle. However, claim 3 is claiming a protection wall of the bracket, which does not further 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0265341 to Tamura et al. (hereinafter ‘Tamura’).

Regarding Claim 1, Tamura teaches an attaching structure for a bracket (24) used to attach a kick sensor (10) to a body of a vehicle, the attaching structure comprising: 

an attaching portion (48) arranged on the body (34); and 
a fastener (68) that couples the bracket attachment portion and the attaching portion to each other (as depicted in Figure 2), the fastener (68) being attachable to and detachable from the bracket attachment portion and the attaching portion (68 teaching a bolt and nut in Figure 2 wherein the bolt passes through openings in 72 and 74 depicted in Figure 3; para [0042]).  

Regarding Claim 2, Tamura teaches the attaching structure according to claim 1, wherein the fastener (68) includes at least one of a bolt (para [0042]) or a clip.  

Regarding Claim 3, as best understood, Tamura teaches the attaching structure according to claim 1, wherein the bracket (24) includes a protection wall (wall 76 or either of the vertical end walls that connect 72/74 to 70; Figure 3), arranged between a wheel of the vehicle (see Figure 1B where 10 is mounted between the front and rear wheels) and the kick sensor (10; wherein each of the walls are located between a wheel and the sensor), the protection wall extending in a direction intersecting a traveling direction of the vehicle (assuming the vehicle is moving in a forward or backward direction, the direction of 76 intersects the traveling direction by extending in the same direction of the traveling direction, while the direction of the end walls would intersect with the traveling direction at a substantially perpendicular angle; Figures 1B, 2, and 3).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US2019/0232767 to Li et al. teaches a bracket attached to the bumper of the rear portion of the vehicle for attaching a kick sensor, and teaches that instead of using adhesive to attach the bracket, that fasteners can be used (Figure 7)
US2019/0158088 to Hieltscher teaches a bracket attached to a rear of a vehicle using clips or screws arranged in elongated slots 60.
US2017/0240128 to Kashiwagi et al. teaches a bracket for attaching a sensor to a vehicle using removable fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632